Exhibit 10.1

$220,000,000

Hornbeck Offshore Services, Inc.

1.625 % Convertible Senior Notes due 2026

unconditionally guaranteed as to the

payment of principal, premium, if any, and interest by

Energy Services Puerto Rico, LLC

Hornbeck Offshore Services, LLC

Hornbeck Offshore Transportation, LLC

Hornbeck Offshore Operators, LLC

HOS-IV, LLC and

Hornbeck Offshore Trinidad & Tobago, LLC

Purchase Agreement

November 7, 2006

JEFFERIES & COMPANY, INC.

BEAR, STEARNS & CO. INC.

c/o Jefferies & Company, Inc.

520 Madison Avenue

New York, NY 10022

Ladies and Gentlemen:

Hornbeck Offshore Services, Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to the initial purchasers listed on Schedule I hereto
(the “Initial Purchasers”) for whom you are acting as representatives,
$220,000,000 principal amount of its 1.625% Convertible Senior Notes due 2026
(the “Firm Securities”) to be issued pursuant to the provisions of an Indenture
dated as of November 13, 2006 (the “Indenture”) between the Company, each of the
subsidiaries of the Company that are parties to the Indenture (collectively, the
“Guarantors”) and Wells Fargo Bank, National Association, as Trustee (the
“Trustee”). The Company also proposes to issue and sell to the Initial
Purchasers not more than an additional $30,000,000 principal amount of its
1.625% Convertible Senior Notes due 2026 (the “Additional Securities”, and
together with the Firm Securities and the Guarantees (defined below), the
“Securities”) if and to the extent that the Initial Purchasers shall have
determined to exercise the right to purchase such Additional Securities granted
to the Initial Purchasers in Section 1 hereof solely to cover over-allotments.
The Securities will be fully and unconditionally guaranteed (the “Guarantees”)
as to payment of principal, premium, if any, and interest, if any, on an
unsecured senior basis, jointly and severally, by the Guarantors. The



--------------------------------------------------------------------------------

Securities will be in certain circumstances convertible into shares (the
“Underlying Securities”) of common stock of the Company, par value $0.01 per
share (the “Common Stock”). In connection with the offering of the Securities,
the Company is entering into (i) Common Stock call option transactions with
Jefferies International Limited, Bear, Stearns International Limited and AIG-FP
Structured Finance (Cayman) Limited pursuant to the confirmation letters dated
November 7, 2006 (the “Hedge Transaction”) and (ii) warrant transactions with
Jefferies International Limited, Bear, Stearns International Limited and AIG-FP
Structured Finance (Cayman) Limited pursuant to the confirmation letters dated
November 7, 2006 (the “Warrant Transaction” and together with the Hedge
Transaction, the “Hedge and Warrant Transaction Documentation”).

The Securities and the Underlying Securities will be offered without being
registered under the Securities Act of 1933, as amended (together with the rules
and regulations promulgated there under, the “Securities Act”), only to
“qualified institutional buyers” (as defined in the Securities Act) in
compliance with the exemption from registration provided by Rule 144A under the
Securities Act.

Each Initial Purchaser and its direct and indirect transferees will be entitled
to the benefits of a Registration Rights Agreement dated as of the Closing Date
(as defined below) among the Company, the Guarantors and the Initial Purchasers
(the “Registration Rights Agreement”).

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum (including the documents incorporated by
reference therein, the “Preliminary Memorandum”) and will prepare a final
offering memorandum (including the documents incorporated by reference therein,
the “Final Memorandum” and, together with the Preliminary Memorandum, the
“Offering Memorandum”) for the information of the Initial Purchasers and for
delivery to prospective purchasers of the Securities. The time when sales of
Securities are first made or confirmed by the Initial Purchasers to qualified
institutional buyers is referred to as the “Time of Sale,” and the Preliminary
Memorandum, together with the other information referenced on Schedule II
hereto, is referred to as the “Time of Sale Information.”

The Company and each of the Guarantors, jointly and severally hereby agree with
the Initial Purchasers as follows:

1. Agreements to Sell and Purchase. The Company agrees to issue and sell the
Firm Securities to the several Initial Purchasers as hereinafter provided, and
each Initial Purchaser, upon the basis of the representations and warranties
herein contained, but subject to the conditions hereinafter stated, agrees to
purchase severally and not jointly, from the Company the Firm Securities at a
purchase price of 97.5% of the principal amount thereof (the “Purchase Price”),
in the respective principal amount of Securities set forth opposite such Initial
Purchaser’s name in Schedule I hereto plus accrued interest, if any, from
November 13, 2006, to the date of payment and delivery.

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchasers the Additional Securities, and the Initial Purchasers shall
have the right to purchase in whole, or from time to time in part, up to
$30,000,000 principal amount of Additional Securities at the

 

-2-



--------------------------------------------------------------------------------

Purchase Price plus accrued interest, if any, from the Closing Date to the date
of payment and delivery, solely to cover over-allotments, if any. If you on
behalf of the Initial Purchasers exercise such option, you shall so notify the
Company in writing not later than 30 days after the date of this Agreement,
which notice shall specify the principal amount of Additional Securities to be
purchased by the Initial Purchasers and the date on which such Additional
Securities are to be purchased; provided, however, that the Initial Purchasers
may not exercise their option to purchase Additional Securities in whole or in
part such that the delivery of any Additional Securities occurs more than 12
calendar days after the delivery of the Firm Securities, unless: (i) neither the
Firm Securities nor the Additional Securities are treated as having been issued
with more than a de minimis amount of original issue discount for U.S. federal
income tax purposes (as defined in Section 1273 of the Code and the Treasury
regulations promulgated thereunder), or (ii) the Firm Securities are publicly
traded (within the meaning of Treasury Regulation Section 1.1273-2(f)) and
either (a) the Additional Securities are treated as having been issued with no
more than a de minimis amount of original issue discount for U.S. federal income
tax purposes (determined without the application of Treasury Regulation
Section 1.1275-2(k)) or (b) on the Pricing Date (as defined below), the yield of
the Firm Securities (based on their then fair market value) is not more than
110% of the yield of such Firm Securities on their issue date as defined in
Treasury Regulation Section 1.1273-2(a)(2) (or 110% of the coupon rate, if the
Firm Securities are treated as having been issued with no more than a de minimis
amount of original issue discount for U.S. federal income tax purposes). The
“Pricing Date” shall mean the earlier of (i) the date on which the price of the
Additional Securities is established and (ii) the later of (A) seven calendar
days before the date on which the price of the Additional Securities is
established and (B) the date on which the Company’s intention to issue the
Additional Securities is publicly announced through one or more media. Such date
may be the same as the Closing Date but not earlier than the Closing Date nor
later than ten business days after the date of such notice.

The Company and the Guarantors acknowledge and agree that the Initial Purchasers
are acting solely in the capacity of an arm’s length contractual counterparty to
the Company and the Guarantors with respect to the offering of Securities and
the Underlying Securities contemplated hereby (including in connection with
determining the terms of the offering) and not as a financial advisor or a
fiduciary to, or an agent of, the Company and the Guarantors or any other
person. Additionally, no Initial Purchaser is advising the Company or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Company and the Guarantors shall consult with their own
advisors concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby,
and the Initial Purchasers shall have no responsibility or liability to the
Company or the Guarantors with respect thereto. Any review by the Initial
Purchasers of the Company, the Guarantors, the transactions contemplated hereby
or other matters relating to such transactions will be performed solely for the
benefit of the Initial Purchasers and shall not be on behalf of the Company or
the Guarantors. Each of the Company and the Guarantors hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Initial Purchasers with respect to any breach or alleged breach of
any fiduciary or similar duty in connection with the transactions contemplated
by this Agreement or any matters leading up to such transactions.

 

-3-



--------------------------------------------------------------------------------

2. Terms of the Offering. The Company and the Guarantors understand that the
Initial Purchasers intend (i) to offer privately pursuant to Rule 144A under the
Securities Act their respective portions of the Securities as soon after this
Agreement has become effective as in the judgment of the Initial Purchasers is
advisable and (ii) initially to offer the Securities upon the terms set forth in
the Final Memorandum.

The Company and the Guarantors confirm that they have authorized the Initial
Purchasers, subject to the restrictions set forth below, to distribute copies of
the Offering Memorandum in connection with the offering of the Securities. Each
Initial Purchaser hereby severally makes to the Company and the Guarantors the
following representations and agreements:

(i) it is a “qualified institutional buyer” within the meaning of Rule 144A
under the Securities Act;

(ii) offers and sales of the Securities will be made only by it or its
affiliates thereof qualified to do so in the jurisdictions in which such offers
or sales are made; and

(iii)(A) it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer to sell, the Securities by means of any form of
general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act (“Regulation D”)) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act and (B) it has solicited and will solicit offers for the Securities only
from, and has offered or sold and will offer, sell or deliver the Securities
only to persons who it reasonably believes to be “qualified institutional
buyers” within the meaning of Rule 144A under the Securities Act that in
purchasing the Securities are deemed to have represented and agreed as provided
in the Offering Memorandum.

With respect to offers and sales of the Securities to “qualified institutional
buyers” within the meaning of Rule 144A, as described in clause (iii)(B) above,
each Initial Purchaser hereby represents and agrees with the Company and the
Guarantors that prior to or contemporaneously with the purchase of the
Securities, the Initial Purchaser will take reasonable steps to inform, and
cause each of its affiliates to take responsible steps to inform, persons
acquiring Securities from such Initial Purchaser or affiliate, as the case may
be, that the Securities (A) are being sold to them in reliance on Rule 144A
under the Securities Act, (B) have not been and, except as described in the
Offering Memorandum, will not be registered under the Securities Act, and
(C) may not be offered, sold or otherwise transferred except as described in the
Offering Memorandum.

3. Payment for Securities. Payment for the Firm Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Firm Securities for the account of the several Initial
Purchasers at 10:00 a.m., New York City time, on November 13, 2006 or at such
other time on the same or such other date, not later than November 13, 2006, as
shall be designated in writing by you. The time and date of such payment are
hereinafter referred to as the “Closing Date.”

 

-4-



--------------------------------------------------------------------------------

Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the account of the several Initial Purchasers at 10:00
a.m., New York City time, on the date specified in the notice described in
Section 1 or at such other time on the same or on such other date, not later
than December 7, 2006, as shall be designated in writing by you. The time and
date of such payment are hereinafter referred to as the “Option Closing Date.”

The Firm Securities and Additional Securities, as the case may be, to be
purchased by each Initial Purchaser hereunder will be represented by one or more
definitive global certificates in book-entry form which will be deposited by or
on behalf of the Company with The Depository Trust Company (“DTC”) or its
designated custodian. The Company will deliver the Firm Securities or the
Additional Securities on the Closing Date or the Option Closing Date, as the
case may be, to Jefferies & Company, Inc., for the account of each Initial
Purchaser, against payment by or on behalf of such Initial Purchaser of the
purchase price therefor by wire transfer to the account of the Company of same
day funds, by causing DTC to credit the Firm Securities or the Additional
Securities, as the case may be, to the account of Jefferies & Company, Inc. at
DTC.

4. Representations and Warranties. The Company and each of the Guarantors,
jointly and severally, represent and warrant to the Initial Purchasers that:

(a) the Preliminary Memorandum did not, as of its date, the Time of Sale
Information, did not, as of the Time of Sale and, will not, as of the Closing
Date, and the Final Memorandum did not, as of its date, and will not, as of the
Closing Date, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through you expressly for use therein;

(b) the documents incorporated by reference in the Time of Sale Information and
the Final Memorandum, when they were filed with the Securities and Exchange
Commission (the “Commission”), conformed in all material respects to the
requirements of the Securities Exchange Act of 1934, as amended and the
applicable rules and regulations of the Commission thereunder (collectively the
“Exchange Act”), and none of such documents contained an untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Final Memorandum, when such documents are filed with the
Commission, will conform in all material respects to the requirements of the
Exchange Act, and will not contain an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

(c) the financial statements, and the related notes thereto, of the Company
included or incorporated by reference in the Time of Sale Information and the
Final

 

-5-



--------------------------------------------------------------------------------

Memorandum present fairly, in all material respects, the consolidated financial
position of the Company and its consolidated subsidiaries as of the dates
indicated and the results of their operations and the changes in their
consolidated cash flows for the periods specified; and said financial statements
have been prepared in conformity with United States generally accepted
accounting principles and practices applied on a consistent basis, except as
described in the notes to such financial statements; and the other financial and
statistical information and any other financial data set forth in the Time of
Sale Information and the Final Memorandum present fairly, in all material
respects, the information purported to be shown thereby at the respective dates
or for the respective periods to which they apply and, to the extent that such
information is set forth in or has been derived from the financial statements
and accounting books and records of the Company, have been prepared on a basis
consistent with such financial statements and the books and records of the
Company;

(d) none of the Company, the Guarantors, or any of their subsidiaries has
sustained since the date of the latest audited financial statements included in
the Time of Sale Information any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth or contemplated in the Time of Sale
Information; and, since the respective dates as of which information is given in
the Time of Sale Information, there has not been any material change in the
capital stock, material increase in long-term debt or any material decreases in
consolidated net current assets or stockholders’ equity of the Company, the
Guarantors, or any of their subsidiaries or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
general affairs, management, current or future consolidated financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole (a “Material Adverse Effect”);

(e) the Company and its subsidiaries own no real property; the Company and its
subsidiaries have good title to (i) all barges, tugs, tankers, offshore supply
vessels, multi-purpose supply vessels, anchor-handling towing supply vessels and
other vessels (collectively, “Vessels”) owned by them and (ii) all other
personal property owned by them, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Time of Sale
Information and the Final Memorandum or such as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company and its subsidiaries; and none of the real
property and building space held under lease by the Company and its subsidiaries
are material to the Company and its subsidiaries taken as a whole and, should
their existing leases expire or terminate, the cost to secure new facilities
would not result in a Material Adverse Effect;

(f) each of the Company and the Guarantors has been duly incorporated as a
corporation or formed as a limited liability company and is validly existing as
a corporation or limited liability company in good standing under the laws of
the State of Delaware, with the corporate or limited liability company power and
authority to own its properties and conduct its business as described in the
Time of Sale Information and the

 

-6-



--------------------------------------------------------------------------------

Final Memorandum, and has been duly qualified as a foreign corporation or
limited liability company for the transaction of business and is in good
standing under the laws of each other jurisdiction in which it owns or leases
properties or conducts any business so as to require such qualification, except
where the failure to be so qualified or in good standing in any such
jurisdiction would not have a material adverse effect on the ability of the
Company and its subsidiaries taken as a whole to own or lease their properties
or conduct their businesses as described in the Time of Sale Information and the
Final Memorandum;

(g) this Agreement has been duly authorized, executed and delivered by the
Company and the Guarantors;

(h) the Company had, at the date indicated in the Time of Sale Information and
the Final Memorandum, a duly authorized, issued and outstanding capitalization
as set forth in the Time of Sale Information and the Final Memorandum under the
caption “Capitalization”; all of the issued shares of capital stock of the
Company have been duly and validly authorized and issued and are fully paid and
non-assessable; such authorized capital stock of the Company conforms as to
legal matters in all material respects to the description thereof contained in
the Time of Sale Information and the Final Memorandum; there are no outstanding
options to purchase, or any rights or warrants to subscribe for, or any
securities or obligations convertible into, or any contracts or commitments to
issue or sell, any shares of Common Stock, any shares of capital stock of any
subsidiary, or any such warrants, convertible securities or obligations, except
as set forth in the Time of Sale Information and the Final Memorandum and except
for options granted under, or contracts or commitments pursuant to, the
Company’s previous or currently existing stock option and other similar officer,
director or employee benefit plans;

(i) None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Securities) will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U, and X of the Board of Governors of the Federal Reserve System;

(j) Prior to the date hereof, neither the Company nor any of its affiliates has
taken any action which is designed to or which has constituted or which might
have been expected to cause or result in stabilization or manipulation of the
price of any security of the Company in connection with the offering of the
Securities;

(k) the Securities have been duly authorized by the Company, and, when issued
and delivered as provided in this Agreement and duly authenticated pursuant to
the Indenture will be duly executed, authenticated, issued and delivered and
will constitute valid and legally binding obligations of the Company and the
Guarantors entitled to the benefits provided by the Indenture; and the
Securities will conform, in all material respects, to the descriptions thereof
in the Time of Sale Information and the Final Memorandum;

 

-7-



--------------------------------------------------------------------------------

(l) the Indenture has been duly authorized, executed and delivered by the
Company and the Guarantors, and (assuming the authorization, execution and
delivery by the Trustee), constitutes a valid and legally binding instrument of
the Company and the Guarantors, enforceable against the Company and the
Guarantors in accordance with its terms, subject as to enforcement, to
bankruptcy, insolvency, fraudulent transfer, fraudulent conveyance, moratorium,
reorganization and laws of general applicability relating to or affecting
creditors’ rights and general equity principles (regardless of whether
enforceability is considered in a proceeding in equity or at law); and the
Indenture conforms, in all material respects, to the description thereof in the
Time of Sale Information and the Final Memorandum;

(m) upon issuance and delivery of the Securities in accordance with the
Agreement and the Indenture, the Securities (except the Guarantees) will be
convertible at the option of the holder thereof into shares of the Underlying
Securities in accordance with the terms of the Securities (except the
Guarantees); the Underlying Securities reserved for issuance upon conversion of
the Securities (except the Guarantees) have been duly authorized and reserved
and, when issued upon conversion of the Securities (except the Guarantees) in
accordance with the terms of the Securities (except the Guarantees), will be
validly issued, fully paid and non assessable, and the issuance of the
Underlying Securities will not be subject to any preemptive or similar rights;

(n) the Registration Rights Agreement has been duly authorized by the Company
and the Guarantors and, when duly executed and delivered by the Company and the
Guarantors, shall constitute the valid and legally binding obligation of the
Company and the Guarantors, enforceable against the Company and the Guarantors
in accordance with its terms, subject as to enforcement, to bankruptcy,
insolvency, fraudulent transfer, fraudulent conveyance, moratorium,
reorganization and laws of general applicability relating to or affecting
creditors’ rights and general equity principles (regardless of whether
enforceability is considered in a proceeding in equity or at law); and except
that rights to indemnification thereunder may be limited by federal or state
securities laws or public policy relating thereto; and the Registration Rights
Agreement will conform, in all material respects, to the description thereof in
the Time of Sale Information and the Final Memorandum;

(o) the Hedge and Warrant Transaction Documentation has been duly authorized,
executed and delivered by the Company and constitutes a valid and legally
binding instrument of the Company, enforceable against it in accordance with its
terms, subject as to enforcement, to bankruptcy, insolvency, fraudulent
transfer, fraudulent conveyance, moratorium, reorganization and laws of general
applicability relating to or affecting creditors’ rights and general equity
principles (regardless of whether enforceability is considered in a proceeding
in equity or at law); and the Hedge and Warrant Transaction Documentation
conforms, in all material respects, to the description thereof in the Time of
Sale Information and the Final Memorandum;

(p) none of the Company, the Guarantors, or any of their subsidiaries is in
violation of its certificate of incorporation or certificate of formation, or
its bylaws or limited liability company agreement (or other organizational
documents), or in default in

 

-8-



--------------------------------------------------------------------------------

the performance or observance of any material obligation, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement, lease or
other agreement or instrument to which it is a party or by which it or any of
its properties may be bound, other than such defaults that individually or in
the aggregate would not have a Material Adverse Effect;

(q) the statements set forth in the Time of Sale Information and the Final
Memorandum under the captions “Description of Notes,” “Description of Capital
Stock”, “Registration Rights,” and “Certain United States Federal Income Tax
Considerations”, insofar as they constitute summaries of the legal matters,
documents or proceedings referred to therein, fairly present, in all material
respects, the information called for with respect to such legal matters,
documents or proceedings;

(r) other than as set forth in the Time of Sale Information and the Final
Memorandum, there are no legal or governmental proceedings pending to which the
Company, the Guarantors, or any of their subsidiaries is a party or of which any
property of the Company or any of its subsidiaries is the subject which, if
determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect; and, to the
best of the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others;

(s) neither the Company, the Guarantors, nor any affiliate (as defined in Rule
501(b) of Regulation D) of the Company or the Guarantors has directly, or
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act) which
is or will be integrated with the sale of the Securities in a manner that would
require the registration under the Securities Act of the offering contemplated
by the Time of Sale Information and the Final Memorandum;

(t) none of the Company, the Guarantors, any affiliate of the Company or any
person acting on its or their behalf (other than the Initial Purchasers for whom
we make no representation) has offered or sold the Securities by means of any
general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act;

(u) the Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act;

(v) the issue and sale of the Securities, the issuance by the Company of the
Underlying Securities upon conversion of the Securities and the compliance by
the Company and the Guarantors with all of the provisions of the Securities, the
Indenture, the Registration Rights Agreement, the Hedge and Warrant Transaction
Documentation and this Agreement and the consummation of the transactions herein
and therein contemplated (A) will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or

 

-9-



--------------------------------------------------------------------------------

to which any of the property or assets of the Company or any of its subsidiaries
is subject, except such conflict, breach or violation as would not have a
Material Adverse Effect, (B) will not result in any violation of the provisions
of the Certificate of Incorporation or bylaws of the Company, and (C) will not
result in the violation of any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over the Company or any
of its subsidiaries or any of their properties, except such violations as would
not have a Material Adverse Effect; and except as disclosed in the Time of Sale
Information and the Final Memorandum, no consent, approval, authorization,
order, registration or qualification of or with any such court or governmental
agency or body is required for the issue and sale of the Securities or the
consummation by the Company of the transactions contemplated by this Agreement
or the Indenture, except for the filing and effectiveness of a registration
statement by the Company with the Commission pursuant to the Securities Act and
the Registration Rights Agreement, the qualification of the Indenture under the
Trust Indenture Act of 1939 (“Trust Indenture Act”) in relation to the
Underlying Securities and such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Securities
by the Initial Purchasers in the manner contemplated by this Agreement, the Time
of Sale Information and the Final Memorandum and except for such consents the
failure to obtain would not have a Material Adverse Effect;

(w) the Company is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the Time
of Sale Information and the Final Memorandum, will not be required to register
as an “investment company” as such term is defined in the Investment Company Act
of 1940, as amended (the “Investment Company Act”);

(x) Ernst & Young LLP, who have certified the audited consolidated financial
statements of the Company and its subsidiaries, are independent public
accountants as required under the Securities Act and the rules and regulations
of the Commission thereunder;

(y) when the Securities are issued and delivered pursuant to this Agreement, no
Securities will be of the same class (within the meaning of Rule 144A under the
Securities Act) as securities which are listed on a national securities exchange
registered under Section 6 of the Exchange Act, or quoted in a U.S. automated
inter-dealer quotation system;

(z) the Company is subject to Section 13 or 15(d) of the Exchange Act;

(aa) the Company and its subsidiaries own or possess adequate licenses or other
rights to use all trademarks, service marks, trade names and know-how necessary
to conduct the businesses now or proposed to be operated by them as described in
the Time of Sale Information and the Final Memorandum, and neither the Company
nor any of its subsidiaries has received any notice of conflict with (or knows
of any such conflict with) asserted rights of others with respect to any
trademarks, service marks, trade names or know-how which, if such assertion of
conflict were sustained, would individually or in the aggregate have a Material
Adverse Effect;

 

-10-



--------------------------------------------------------------------------------

(bb) the Company and its subsidiaries possess all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and
have made all declarations and filings with, all federal, state, local and other
governmental authorities, the American Bureau of Shipping and all courts and
other tribunals, including without limitation under any applicable Environmental
Laws (as defined below), currently required or necessary to own or lease, as the
case may be, and to operate their properties and to carry on their business as
now and proposed to be conducted as set forth in the Time of Sale Information
and the Final Memorandum (“Permits”), except where the failure to obtain such
Permits would not individually or in the aggregate have a Material Adverse
Effect; the Company and its subsidiaries have fulfilled and performed all of
their obligations with respect to such Permits and no event has occurred which
allows, or after notice or lapse of time would allow, revocation or termination
thereof or results in any other material impairment of the rights of the holder
of any such Permit, except where the failure to perform such obligations or the
occurrence of such event would not have a Material Adverse Effect; and neither
the Company nor any of its subsidiaries has received any notice of any
proceeding relating to revocation or modification of any such Permit, except as
described in the Time of Sale Information and the Final Memorandum and except
where such revocation or modification would not individually or in the aggregate
have a Material Adverse Effect;

(cc) the Company and its subsidiaries have filed all necessary federal, state
and foreign income and franchise tax returns or have timely requested extensions
thereof and have paid all taxes shown as due thereon or made adequate reserve or
provision therefor; and other than tax deficiencies which the Company or any
subsidiary is contesting in good faith and for which the Company or such
subsidiary has provided adequate reserves, there is no tax deficiency that has
been asserted against the Company or any subsidiary that would individually or
in the aggregate have a Material Adverse Effect;

(dd) except as described in the Time of Sale Information and the Final
Memorandum or as would not individually or in the aggregate have a Material
Adverse Effect (A) the Company and its subsidiaries are in compliance with and
not subject to any known liability under applicable Environmental Laws (as
defined below), (B) the Company and its subsidiaries have made all filings and
provided all notices required under any applicable Environmental Laws, and have,
and are in compliance with, all Permits required under any applicable
Environmental Laws and each of them is in full force and effect, (C) there is no
civil, criminal or administrative action, suit, demand, claim, hearing, notice
of violation, investigation, proceeding, notice or demand letter or request for
information pending or, to the best of the Company’s knowledge, threatened
against the Company or its subsidiaries under any Environmental Law, (D) no
lien, charge, encumbrance or restriction has been recorded under any
Environmental Law with respect to any assets, facility or property owned,
operated, leased or controlled by the Company or any of its subsidiaries,
(E) neither the Company nor any of its subsidiaries has received notice that it
has been identified as a potentially responsible party under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as

 

-11-



--------------------------------------------------------------------------------

amended (“CERCLA”), or any comparable state law, (F) no property or facility of
the Company or any of its subsidiaries is (i) listed or, to the best of the
Company’s knowledge, proposed for listing on the National Priorities List under
CERCLA or (ii) listed in the Comprehensive Environmental Response, Compensation,
Liability Information System List promulgated pursuant to CERCLA, or on any
comparable list maintained by any state or local governmental authority and
(G) each Vessel complies with the Federal Water Pollution Control Act, as
amended, and has secured and carries on board a current U.S. Coast Guard
Certificate of Financial Responsibility (Water Pollution);

For purposes of this Agreement, “Environmental Laws” means the common law, all
federal treaties and all applicable federal, state and local laws or
regulations, codes, orders, decrees, judgments or injunctions issued,
promulgated, approved or entered thereunder, relating to pollution or protection
of public or employee health and safety or the environment, including, without
limitation, laws relating to (i) emissions, discharges, releases or threatened
releases of hazardous materials into the environment (including, without
limitation, ambient air, surface water, ground water, sea water, land surface or
subsurface strata), (ii) the manufacture, processing, distribution, use,
generation, treatment, storage, disposal, transport or handling of hazardous
materials, and (iii) underground and above ground storage tanks and related
piping, and emissions, discharges, releases or threatened releases therefrom;

(ee) there is no strike, labor dispute, slowdown or work stoppage with the
employees of the Company or any of its subsidiaries which is pending or, to the
best of the Company’s knowledge, threatened; neither the Company nor any of its
subsidiaries is a party to or has any obligation under any collective bargaining
agreement or other labor union contract, white paper or side agreement with any
labor union or organization; except as described in the Time of Sale Information
and the Final Memorandum, to the best of the Company’s knowledge, no collective
bargaining organizing activities are taking place with respect to the Company or
any of its subsidiaries; and the Company has a policy on drug and alcohol abuse
applicable to each of the Vessels that meets or exceeds the standards contained
in the current edition of the Oil Companies International Marine Forum
Guidelines for the Control of Drugs and Alcohol Onboard Ship;

(ff) the Company and its subsidiaries carry insurance in such amounts and
covering such risks as in their determination is adequate for the conduct of
their business or the value of their properties;

(gg) neither the Company nor any of its subsidiaries has any liability for any
prohibited transaction or funding deficiency or any complete or partial
withdrawal liability with respect to any pension, profit sharing, 401(k) plan or
other plan which is subject to the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), to which the Company or any of its subsidiaries
makes or ever has made a contribution and in which any employee of the Company
or any of its subsidiaries is or has ever been a participant, except for such
liabilities which would not individually or in the aggregate have a Material
Adverse Effect; and with respect to such plans, the Company and each of its
subsidiaries are in compliance in all material respects with all applicable
provisions of ERISA;

 

-12-



--------------------------------------------------------------------------------

(hh) the Company maintains a system of internal control over financial reporting
(as such term is defined in Rule 13a-15(f) of the Exchange Act) that complies
with the requirements of the Exchange Act and has been designed by the Company’s
principal executive officer and principal financial officer, or under their
supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles; the
Company’s internal control over financial reporting is effective, and the
Company is not aware of any material weaknesses in its internal control over
financial reporting;

(ii) since the date of the latest audited financial statements included in the
Time of Sale Information, there has been no change in the Company’s internal
control over financial reporting that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting except as set forth in the Company’s quarterly report on Form 10-Q for
the quarter ended June 30, 2006;

(jj) the Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) of the Exchange Act) that comply with the requirements
of the Exchange Act; such disclosure controls and procedures have been designed
to ensure that material information relating to the Company and its subsidiaries
is made known to the Company’s principal executive officer and principal
financial executive officer by others within those entities; and such disclosure
controls and procedures are effective; and

(kk) to the best of the Company’s knowledge, the statistical and market related
data included in the Time of Sale Information and the Final Memorandum are based
on or derived from sources which are reliable and accurate.

5. Covenants of the Company and the Guarantors. The Company and the Guarantors
covenant and agree with each of the several Initial Purchasers as follows:

(a) the Company and the Guarantors will deliver to the Initial Purchasers as
many copies of the Preliminary Memorandum and the Final Memorandum (including
all amendments and supplements thereto) as the Initial Purchasers may reasonably
request;

(b) before distributing any amendment or supplement to the Time of Sale
Information or the Final Memorandum, the Company and the Guarantors will furnish
to the Initial Purchasers a copy of the proposed amendment or supplement for
review and not to distribute any such proposed amendment or supplement to which
the Initial Purchasers reasonably disapprove after reasonable notice thereof;

(c) if, at any time prior to the completion of the initial placement of the
Securities by the Initial Purchasers, any event shall occur as a result of which
it is necessary in the opinion of the Initial Purchasers to amend or supplement
the Time of Sale Information or the Final Memorandum in order that the Time of
Sale Information or the Final Memorandum will not include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the

 

-13-



--------------------------------------------------------------------------------

circumstances when the Time of Sale Information or the Final Memorandum is
delivered to a purchaser, not misleading, or if it is necessary to amend or
supplement the Time of Sale Information or the Final Memorandum to comply with
law, the Company and the Guarantors will forthwith prepare and furnish, at the
expense of the Company and the Guarantors, to the Initial Purchasers and to the
dealers (whose names and addresses the Initial Purchasers will furnish to the
Company) to which Securities may have been sold by the Initial Purchasers on
behalf of the Initial Purchasers and to any other dealers upon request, such
amendments or supplements to the Time of Sale Information or the Final
Memorandum as may be necessary to correct such untrue statement or omission or
so that the statements in the Time of Sale Information or the Final Memorandum
as so amended or supplemented will comply with applicable law;

(d) the Company and the Guarantors will endeavor to qualify the Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions as
the Initial Purchasers shall reasonably request and to continue such
qualification in effect so long as reasonably required for distribution of the
Securities and to pay all fees and expenses (including fees and disbursements of
counsel to the Initial Purchasers) reasonably incurred in connection with such
qualification and in connection with the determination of the eligibility of the
Securities for investment under the laws of such jurisdictions as the Initial
Purchasers may designate; provided that neither the Company nor any Guarantor
shall be required to file a general consent to service of process in any
jurisdiction or to qualify as a foreign corporation in any jurisdiction in which
it is not so qualified;

(e) without the prior written consent of Jefferies & Company, Inc. and Bear,
Stearns & Co. Inc., the Company and the Guarantors will not, during the period
ending 90 days after the date of the Final Memorandum (the “Lock-up Period”),
(i) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock or (iii) file with the Commission
a registration statement under the Securities Act relating to any additional
shares of Common Stock or securities convertible into, or exchangeable for, any
shares of Common Stock, or publicly disclose the intention to effect any
transaction described in clause (i), (ii) or (iii), whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise; provided that the
foregoing shall not apply to (A) the sale of the Securities under this Agreement
or the issuance of the Underlying Securities, (B) the grant by the Company of
employee or director stock options, restricted stock awards or restricted stock
unit awards in the ordinary course of business, the issuance by the Company of
any shares of Common Stock of the Company upon the exercise of an option or upon
the sale by the Company of shares of Common Stock pursuant to the Company’s
employee stock purchase plan, (C) any transfer of shares of Common Stock
pursuant to the Company’s 401(k) plan, (D) the filing by the Company of any
registration statement with the Commission on Form S-8 relating to the offering
of securities pursuant to the terms of the

 

-14-



--------------------------------------------------------------------------------

Company’s existing incentive plan or employee stock purchase plan, (E) the
conversion of a security outstanding on the date hereof, (F) the Hedge and
Warrant Transaction Documentation executed by the Company concurrently with the
pricing of the Securities and (G) filing of any registration statement in
respect of the Securities and the Underlying Securities.

(f) the Company will use the net proceeds received by the Company from the sale
of the Securities pursuant to this Agreement in the manner specified in the Time
of Sale Information and the Final Memorandum under the caption “Use of
Proceeds”;

(g) the Company and the Guarantors will use their reasonable best efforts to
have the Underlying Securities listed on the New York Stock Exchange;

(h) during the period from the Closing Date until two years after the Closing
Date, or the Option Closing Date, if applicable, without the prior written
consent of the Initial Purchasers, the Company and the Guarantors will not, and
will not permit any of their “affiliates” (as defined in Rule 144 under the
Securities Act) to, resell any of the Securities or Underlying Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them;

(i) whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company and the Guarantors will
pay or cause to be paid all costs and expenses incident to the performance of
its obligations hereunder, including without limiting the generality of the
foregoing, all fees, costs and expenses (i) incident to the preparation,
issuance, execution, authentication and delivery of the Securities, including
any expenses of the Trustee, (ii) incident to the preparation, printing and
distribution of the Preliminary Memorandum, Time of Sale Information and the
Final Memorandum (including in each case all exhibits, amendments and
supplements thereto), (iii) incurred in connection with the registration or
qualification and determination of eligibility for investment of the Securities
under the laws of such jurisdictions as the Initial Purchasers may designate
(including fees of counsel for the Initial Purchasers and their disbursements),
(iv) in connection with the admission for trading of the Securities on any
securities exchange or inter-dealer quotation system (as well as in connection
with the admission of the Securities for trading in the Private Offerings,
Resales and Trading through Automatic Linkages (“PORTAL”) system of the National
Association of Securities Dealers, Inc. or any appropriate market system),
(v) related to any filing with the National Association of Securities Dealers,
Inc., (vi) in connection with the printing (including word processing and
duplication costs) and delivery of this Agreement, the Indenture, the
Preliminary and Supplemental Blue Sky Memoranda and any Legal Investment Survey
and the furnishing to Initial Purchasers and dealers of copies of the
Preliminary Memorandum and the Final Memorandum, including mailing and shipping,
as herein provided, (vii) payable to rating agencies in connection with the
rating of the Securities, (viii) in connection with the listing of the
Underlying Securities on the New York Stock Exchange, and (ix) any expenses
incurred by the Company in connection with a “road show” presentation to
potential investors (it being understood that, except as expressly set forth in
this Section 5(i) and elsewhere in this Agreement (including, but not limited
to, Sections 7 and 10 hereof), the Company shall have no obligation to pay any
costs and expenses of the Initial Purchasers, including legal fees incurred by
the Initial Purchasers);

 

-15-



--------------------------------------------------------------------------------

(j) the Company and each Guarantor shall not be or become, at any time prior to
the expiration of two years after the Closing Date, an open-end investment
company, unit investment trust, closed-end investment company or face-amount
certificate company that is or is required to be registered under Section 8 of
the Investment Company Act;

(k) while the Securities remain outstanding and are “restricted securities”
within the meaning of Rule 144(a)(3) under the Securities Act, the Company will,
during any period in which it is not subject to Section 13 or 15(d) under the
Exchange Act, make available to the purchasers and any holder of Securities in
connection with any sale thereof and any prospective purchaser of Securities and
securities analysts, in each case upon request, the information specified in,
and meeting the requirements of, Rule 144A(d)(4) under the Securities Act (or
any successor thereto);

(l) the Company will not take any action prohibited by Regulation M under the
Exchange Act, in connection with the distribution of the Securities contemplated
hereby;

(m) none of the Company, any of its affiliates (as defined in Rule 501(b) under
the Securities Act) or any person acting on behalf of the Company or such
affiliate will solicit any offer to buy or offer or sell the Securities or the
Underlying Securities by means of any form of general solicitation or general
advertising within the meaning of Regulation D, including: (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio; and
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;

(n) none of the Company, any of its affiliates (as defined in Rule 501(b) under
the Securities Act) or any person acting on behalf of the Company or such
affiliate will sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in the Securities Act) which
will be integrated with the sale of the Securities or the Underlying Securities
in a manner which would require the registration under the Securities Act of the
Securities or Underlying Securities, and the Company will take all action that
is appropriate or necessary to assure that its offerings of other securities
will not be integrated for purposes of the Securities Act with the offering
contemplated hereby;

(o) the Company and the Guarantors will execute and deliver the Registration
Rights Agreement in the form previously agreed upon and will comply with all
provisions and obligations of the Registration Rights Agreement as required
herein;

(p) prior to any registration of the Securities pursuant to the Registration
Rights Agreement, or at such earlier time as may be so required, to qualify the
Indenture under the Trust Indenture Act, and to enter into any necessary
supplemental indentures in connection therewith;

 

-16-



--------------------------------------------------------------------------------

(q) the Company will use its reasonable best efforts to cause the Securities to
be eligible for trading on PORTAL;

(r) the Company will reserve and keep available at all times, free of
pre-emptive rights, shares of Common Stock for the purpose of enabling the
Company to satisfy all obligations to issue the Underlying Securities upon
conversion of the Securities;

(s) except for such documents that are publicly available on the Commission’s
Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”), the Company
and the Guarantors shall furnish to the holders of the Securities as soon as
practicable after the end of each fiscal year an annual report (including a
balance sheet and statements of income, stockholders’ equity and cash flows of
the Company and its consolidated subsidiaries certified by independent public
accountants) and, as soon as practicable after the end of each of the first
three quarters of each fiscal year (beginning with the fiscal quarter ending
after the date of the Final Memorandum), to make available to its security
holders consolidated summary financial information of the Company and its
subsidiaries for such quarter in reasonable detail;

(t) during a period of five years from the date of the Final Memorandum, except
for such documents that are publicly available on EDGAR, the Company and the
Guarantors shall furnish to you copies of all reports or other communications
(financial or other) furnished to stockholders of the Company, and deliver to
you (i) as soon as they are available, copies of any reports and financial
statements furnished to or filed with the Commission or any securities exchange
on which the Securities, or any class of securities of the Company or Guarantor
is listed; and (ii) such additional information concerning the business and
financial condition of the Company as you may from time to time reasonably
request (such financial statements to be on a consolidated basis to the extent
the accounts of the Company and its subsidiaries are consolidated in reports
furnished to its stockholders generally or to the Commission);

(u) the Company and the Guarantors shall comply with all agreements set forth in
the representation letter of the Company to DTC relating to the approval of the
Securities by DTC for “book-entry” transfer;

(v) the Company and the Guarantors shall advise the Initial Purchasers promptly,
and, if requested by the Initial Purchasers, confirm such advice in writing, of
the issuance by any state securities commission of any stop order suspending the
qualification or exemption of any of the Securities for offering or sale in any
jurisdiction, or the initiation of any proceeding for such purpose by any state
securities commission or other regulatory authority, and shall use their
reasonable best efforts to prevent the issuance of any stop order or order
suspending the qualification or exemption of any of the Securities under any
state securities or Blue Sky laws, and if, at any time, any state securities
commission or other regulatory authority shall issue an order suspending the

 

-17-



--------------------------------------------------------------------------------

qualification or exemption of any of the Securities under any state securities
or Blue Sky laws, the Company and the Guarantors shall use their reasonable best
efforts to obtain the withdrawal or lifting of such order at the earliest
possible time; and

(w) the Company shall use its reasonable best efforts to cause to become
effective under the Securities Act, on or prior to 180 days after the Closing
Date, a registration statement on Form S-3 providing for the registration of the
resale of the Securities and the Underlying Securities in accordance with the
provisions of the Registration Rights Agreement.

6. Conditions to the Initial Purchasers’ Obligations. The several obligations of
the Initial Purchasers hereunder to purchase the Firm Securities on the Closing
Date are subject to the performance by the Company and the Guarantors of their
obligations hereunder and to the following additional conditions:

(a) the representations and warranties of the Company and the Guarantors
contained herein are true and correct on and as of the Closing Date as if made
on and as of the Closing Date and the Company and the Guarantors shall have
complied with all agreements and all conditions on their part to be performed or
satisfied hereunder at or prior to the Closing Date (for the avoidance of doubt,
the description of the proportional increase of the convertible note hedge and
warrant transactions upon the exercise of the overallotment option by the
initial purchasers outlined in the Preliminary Offering Memorandum shall not
have changed in the Time of Sale Information or the Final Memorandum);

(b) On or after the date hereof no downgrading shall have occurred in the rating
accorded the Company’s debt securities by any “nationally recognized statistical
rating organization”, as that term is defined by the Commission for purposes of
Rule 436(g)(2) under the Securities Act;

(c)(i) neither the Company, the Guarantors, nor any of their subsidiaries shall
have sustained since the date of the latest audited financial statements
included in the Time of Sale Information any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the Time of Sale
Information, and (ii) since the respective dates as of which information is
given in the Time of Sale Information (excluding any amendment or supplement
thereto after the date hereof), there shall not have been (A) any change in the
capital stock or long-term debt of the Company, the Guarantors or any of their
subsidiaries or any change, or any development involving a prospective change,
in or affecting the general affairs, management, financial position,
stockholders’ equity or results of operations of the Company, the Guarantors and
their subsidiaries, taken as a whole, otherwise than as set forth or
contemplated in the Time of Sale Information, or (B) the suspension or material
limitation of trading in the capital stock of the Company on the New York Stock
Exchange, the effect of which , in any case described in clause (i) or (ii), in
the judgment of the Initial Purchasers makes it impracticable or inadvisable to
proceed with the offering or the delivery of the Securities on the Closing Date
on the terms and in the manner contemplated in the Time of Sale Information and
the Final Memorandum;

 

-18-



--------------------------------------------------------------------------------

(d) the Initial Purchasers shall have received on and as of the Closing Date a
certificate of an executive officer of the Company, with specific knowledge
about the Company’s financial matters, satisfactory to the Initial Purchasers to
the effect set forth in Sections 6(a), 6(b) and 6(c) and to the further effect
that there has not occurred any material adverse change, or any development
involving a prospective material adverse change, in or affecting the business,
financial position, stockholders’ equity or results of operations of the Company
and its subsidiaries, taken as a whole, from that set forth in the Time of Sale
Information and the Final Memorandum;

(e) Winstead Sechrest & Minick P.C., outside counsel for the Company, shall have
furnished to the Initial Purchasers their written opinion, dated the Closing
Date, in form and substance satisfactory to the Initial Purchasers, to the
effect that:

(i) each of the Company and the Guarantors has been duly incorporated as a
corporation or formed as a limited liability company and is validly existing as
a corporation or limited liability company in good standing under the laws of
the State of Delaware, with corporate or limited liability company power and
authority to own its properties and conduct its business as described in the
Time of Sale Information;

(ii) the Company has an authorized capitalization as set forth in the Time of
Sale Information, and all of the issued shares of capital stock of the Company
have been duly authorized and validly issued and are fully paid and
non-assessable;

(iii) each of the Company and the Guarantors has been duly qualified as a
foreign corporation or limited liability company for the transaction of business
and is in good standing under the laws of each other jurisdiction in which it
owns or leases properties or conducts any business so as to require such
qualification, except where the failure to be so qualified or in good standing
in any such jurisdiction would not have a Material Adverse Effect;

(iv) each Subsidiary (as defined in the Indenture) of the Company (other than
the Guarantors) has been duly formed as a limited liability company or other
foreign entity and is validly existing as a limited liability company or other
foreign entity in good standing under the laws of its jurisdiction of formation
except to the extent that the failure to be so formed, validly existing or in
good standing would not have a Material Adverse Effect on the Company; and all
of the issued and outstanding membership or other equity interests of each such
Subsidiary of the Company (including the Guarantors) have been duly authorized
and validly issued, are fully paid and non-assessable, and are owned directly or
indirectly by the Company, free and clear of all liens, encumbrances, equities
or claims except to the extent as will not have a Material Adverse Effect on the
Company;

 

-19-



--------------------------------------------------------------------------------

(v) to such counsel’s knowledge and other than as set forth in the Time of Sale
Information, there are no legal or governmental proceedings pending to which the
Company, the Guarantors, or any of their subsidiaries is a party or of which any
property of the Company or any of its subsidiaries is the subject which, if
determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect; and, to such
counsel’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others;

(vi) this Agreement has been duly authorized, executed and delivered by each of
the Company and the Guarantors;

(vii) the Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and the Guarantors and, assuming the due authorization,
execution and delivery of the other parties thereto, constitutes a valid and
legally binding obligation of the Company and the Guarantors, enforceable
against the Company and the Guarantors, in accordance with its terms, except as
limited by bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
moratorium, reorganization and other similar laws of general application
affecting the rights and remedies of creditors and by general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law) and, as to rights of indemnification, to principles of public
policy or federal or state securities laws relating thereto;

(viii) the Securities have been duly authorized, executed, issued and delivered
by each of the Company and the Guarantors and constitute valid and legally
binding obligations of the Company and the Guarantors entitled to the benefits
provided by the Indenture, enforceable against the Company and the Guarantors in
accordance with their terms, except as limited by bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, moratorium, reorganization and other
similar laws of general application affecting the rights and remedies of
creditors and by general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law);

(ix) the Underlying Securities reserved for issuance upon conversion of the
Securities have been duly authorized and reserved and, when issued upon
conversion of the Securities in accordance with the terms of the Securities,
will be validly issued, fully paid and non-assessable and the issuance of the
Underlying Securities will not be subject to any preemptive or similar rights
under the Company’s Certificate of Incorporation or Bylaws or under the Delaware
General Corporation Law; and the Underlying Securities conform in all material
respects to the descriptions thereof in the Time of Sale Information and the
Final Memorandum;

(x) the Indenture has been duly authorized, executed and delivered by the
Company and the Guarantors, and constitutes a valid and legally binding
instrument of the Company and the Guarantors, enforceable against the Company

 

-20-



--------------------------------------------------------------------------------

and the Guarantors in accordance with its terms, except as limited by
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer, moratorium,
reorganization and other similar laws of general application affecting the
rights and remedies of creditors and by general principles of equity (regardless
of whether enforceability is considered in a proceeding in equity or at law);

(xi) no consent, approval, authorization, order, registration or qualification
of or with any such court or governmental agency or body is required for the
issue and sale of the Securities, the issuance by the Company of the Underlying
Securities upon conversion of the Securities or the consummation by the Company
and the Guarantors of the transactions contemplated by this Agreement, the
Indenture, the Hedge and Warrant Transaction Documentation or the Registration
Rights Agreement, except (A) if applicable, the shelf registration statement
required to become effective with the Commission be filed under the Registration
Rights Agreement and (B) such as have been obtained and such consents,
approvals, authorizations, registrations or qualifications as may be required
under state securities or Blue Sky laws in connection with the purchase and
distribution of the Securities by the Initial Purchasers and except where
failure to obtain such consent, approval, authorization, order, registration or
qualification would not have a Material Adverse Effect (such counsel need
express no opinion in this subparagraph (viii) as to compliance with the
registration provisions of the Securities Act in relation to the Securities);

(xii) no registration of the Securities or the Underlying Securities under the
Securities Act, and no qualification of an indenture under the Trust Indenture
Act with respect thereto, is required for the offer, sale and initial resale of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement and the Time of Sale Information;

(xiii) none of the Company, the Guarantors or any of their subsidiaries is and,
after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Time of Sale
Information, will be required to register as an “investment company” as defined
in the Investment Company Act;

(xiv) when the Securities are issued and delivered pursuant to this Agreement,
none of the Securities will be of the same class (within the meaning of Rule
144A under the Securities Act) as securities of the Company that are listed on a
national securities exchange registered under Section 6 of the Exchange Act or
that are quoted in a United States automated inter-dealer quotation system;

(xv) the statements set forth in the Time of Sale Information and the Final
Memorandum under the captions “Description of Capital Stock” and “Certain United
States Federal Income Tax Considerations,” insofar as they constitute summaries
of the legal matters, documents or proceedings referred to therein, fairly
present, in all material respects, the information called for with respect to
such legal matters, documents or proceedings;

 

-21-



--------------------------------------------------------------------------------

(xvi) the issue and sale of the Securities, the issuance by the Company of the
Underlying Securities upon conversion of the Securities and the compliance by
the Company and the Guarantors with all of the provisions of the Securities, the
Indenture, the Registration Rights Agreement and this Agreement with respect to
the Securities and the consummation of the transactions contemplated herein and
therein will not (a) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument which
is attached or incorporated by reference as an exhibit to the Company’s annual
report on Form 10-K for the year ended December 31, 2005 (the “Annual Report”),
any subsequent quarterly report on Form 10-Q, or any Item 1.01 of any Form 8-K
filed subsequent to the Annual Report, (b) result in any violation of the
provisions of the Certificate of Incorporation or Bylaws of the Company or the
certificate of formation or limited liability company agreement of any
Guarantor, or (c) result in a violation of, to the knowledge of such counsel,
any order of any court or governmental agency or body having jurisdiction over
the Company, the Guarantors or any of their subsidiaries or any of their
properties (except that such counsel need express no opinion with respect to
compliance with the anti-fraud or similar provisions of any law, rule or
regulation), except in the case of clauses (a) and (c) for such breaches or
violations that could not reasonably be expected to have a Material Adverse
Effect or that could violate public policy relating thereto;

(xvii) each document incorporated by reference in the Time of Sale Information
and the Final Memorandum (other than the financial statements, including the
notes thereto, and financial statement schedules and other financial and
accounting information included therein, as to which such counsel need express
no opinion), when they became effective or were filed with the Commission, as
the case may be, appear on their face to be appropriately responsive in all
material respects to the requirements of the Exchange Act; and

In addition, such counsel’s opinion shall include a statement (but not an
opinion) as to the following: no facts have come to such counsel’s attention
that have led such counsel to believe that (except for the financial statements
and related schedules and the financial data derived therefrom, including the
notes and schedules thereto and the auditor’s report thereon or any other
financial or accounting data included in, or excluded from, the Time of Sale
Information or the Final Memorandum as to which such counsel need express no
belief) (x) the Time of Sale Information, as of the Time of Sale or as of the
Closing Date, contained an untrue statement of a material fact or omitted to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or (y) the
Final Memorandum, as of its date or as of the Closing Date, contained or
contains an untrue statement of a material fact or omitted or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that such counsel does not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Time of Sale
Information and Final Memorandum

 

-22-



--------------------------------------------------------------------------------

(except for the applicable descriptions referenced in paragraphs (i), (ii), (v),
(xi) and (xv)), and such counsel does not express any belief with respect to the
financial statements or other financial or accounting data contained in the Time
of Sale Information and Final Memorandum.

(f) Latham and Watkins LLP, outside counsel for the Company, shall have
furnished to the Initial Purchasers their written opinion, dated the Closing
Date, in form and substance satisfactory to the Initial Purchasers, to the
effect that:

(i) the Securities and the Indenture conform in all material respects to the
descriptions thereof in the Time of Sale Information and the Final Memorandum;

(ii) the statements set forth in the Time of Sale Information and the Final
Memorandum under the captions “Description of Notes” and “Registration Rights
Agreement”, insofar as they constitute summaries of the legal matters, documents
or proceedings referred to therein, fairly present, in all material respects,
the information called for with respect to such legal matters, documents or
proceedings.

(g) on the date hereof and also on the Closing Date, Ernst & Young LLP shall
have furnished to the Initial Purchasers letters, dated the respective dates of
delivery thereof, in form and substance reasonably satisfactory to you,
containing statements and information of the type customarily included in
accountants “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained in the Offering
Memorandum;

(h) the Initial Purchasers shall have received on and as of the Closing Date an
opinion of Vinson & Elkins L.L.P., counsel to the Initial Purchasers, in form
and substance satisfactory to you;

(i) the “lock-up” agreements, each substantially in the form of Exhibit A
hereto, between you and the officers and directors of the Company identified on
Exhibit A-1 relating to sales and certain other dispositions of shares of Common
Stock or certain other securities, delivered to you on or before the date
hereof, shall be in full force and effect on the Closing Date;

(j) the Underlying Securities shall have been approved for listing on the New
York Stock Exchange, subject only to notice of issuance;

(k) the Securities shall have been approved for trading on PORTAL, subject only
to notice of issuance at or prior to the time of purchase;

(l) the Initial Purchasers shall have received a counterpart of the Registration
Rights Agreement that shall have been executed and delivered by a duly
authorized officer of the Company and each of the Guarantors;

 

-23-



--------------------------------------------------------------------------------

(m) on or prior to the Closing Date the Company shall have furnished to the
Initial Purchasers such further certificates and documents as the Initial
Purchasers or their counsel shall reasonably request; and

(n) on or after the date hereof there shall not have occurred any of the
following: (i) trading generally shall have been suspended or materially limited
on or by the New York Stock Exchange (“NYSE”), (ii) trading of any securities of
or guaranteed by the Company shall have been suspended on any exchange or in any
over the counter market, (iii) a general moratorium on commercial banking
activities shall have been declared by either Federal or New York, Louisiana or
Texas State authorities, (iv) the outbreak or escalation of hostilities
involving the United States or the declaration by the United States of a
national emergency or war or (v) the occurrence of any other calamity or crisis
or any change in financial, political or economic conditions in the United
States or elsewhere, if the effect of any such event specified in clause (iv) or
(v) in the judgment of the Initial Purchasers makes it impracticable or
inadvisable to proceed with the offering or the delivery of the Securities being
issued at such Closing Date on the terms and in the manner contemplated in the
Time of Sale Information or to enforce contracts for the sale of the Securities.

The obligations of the Initial Purchasers to purchase Additional Securities
hereunder are subject to the delivery to you on the Option Closing Date of such
documents as you may reasonably request including with respect to the good
standing of the Company, the due authorization, execution, authentication and
issuance of the Additional Securities and other matters related to the
execution, authentication and issuance of the Additional Securities.

7. Indemnification and Contribution.

(a) The Company and each of the Guarantors jointly and severally agree to
indemnify and hold harmless the Initial Purchasers, and each person, if any, who
controls any Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act and each affiliate of any
Initial Purchaser within the meaning of Rule 405 under the Securities Act,
against any losses, claims, damages or liabilities of any kind to which the
Initial Purchasers or such controlling person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as any such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon:

(i) any untrue statement or alleged untrue statement of any material fact
contained in the Time of Sale Information, or the Final Memorandum (in each
case, including the documents incorporated by reference therein), or any
amendment or supplement thereto or in any other materials or information
provided to investors by, or with the written approval of, the Company in
connection with the Offering, including any road show or investor presentations
made to investors by the Company (whether in person or electronically)
(“Marketing Materials”);

 

-24-



--------------------------------------------------------------------------------

(ii) the omission or alleged omission to state, in the Time of Sale Information
or the Final Memorandum (in each case, including the documents incorporated by
reference therein) or any amendment or supplement thereto, or in any Marketing
Materials, a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; or

(iii) and, subject to the provisions hereof, will reimburse, as incurred, the
Initial Purchaser and each such affiliate and controlling person for any legal
or other expenses reasonably incurred by the Initial Purchasers, affiliates or
such controlling person in connection with investigating, defending against or
appearing as a third-party witness in connection with any such loss, claim,
damage, liability or action in respect thereof; provided, however, the Company
and the Guarantors will not be liable in any such case to the extent (but only
to the extent) that any such loss, claim, damage or liability resulted solely
from any untrue statement or alleged untrue statement or omission or alleged
omission made in the Time of Sale Information or the Final Memorandum or any
amendment or supplement thereto in reliance upon and in conformity with written
information concerning any Initial Purchaser furnished to the Company by such
Initial Purchaser specifically for use therein. This indemnity agreement will be
in addition to any liability that the Company and the Guarantors may otherwise
have to the indemnified parties. The Company and the Guarantors shall not be
liable under this Section 7 for any settlement of any claim or action effected
without their prior written consent, which shall not be unreasonably withheld.

(b) Each Initial Purchaser agrees to indemnify and hold harmless each of the
Company, each of the Guarantors and their respective directors, officers and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act against any losses,
claims, damages or liabilities to which the Company or any such director,
officer or controlling person may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) are finally judicially determined by
a court of competent jurisdiction in a final, unappealable judgment, to have
resulted solely from (i) any untrue statement or alleged untrue statement of any
material fact contained in the Time of Sale Information or the Final Memorandum
or any amendment or supplement thereto or (ii) the omission or the alleged
omission to state, in the Time of Sale Information or the Final Memorandum or
any amendment or supplement thereto, a material fact or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case to the extent (but only to the extent) that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
concerning such Initial Purchaser, furnished to the Company or its agents by the
Initial Purchaser specifically for use therein; and, subject to the limitation
set forth immediately preceding this clause, will reimburse, as incurred, any
legal or other expenses incurred by the Company, each of the Guarantors or any
such director, officer or controlling person in connection with any such loss,
claim, damage, liability or action in respect thereof. This indemnity agreement
will be in addition to any liability that each Initial Purchaser may otherwise
have to the indemnified parties.

 

-25-



--------------------------------------------------------------------------------

(c) As promptly as reasonably practicable after receipt by an indemnified party
under this Section 7 of notice of the commencement of any action for which such
indemnified party is entitled to indemnification under this Section 7, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 7, notify the indemnifying party of the
commencement thereof in writing; but the omission to so notify the indemnifying
party (i) will not relieve such indemnifying party from any liability under
paragraph (a) or (b) above unless and only to the extent it is materially
prejudiced as a result thereof and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraphs (a) and (b) above. In case any
such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may determine,
jointly with any other indemnifying party similarly notified, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party, and the indemnified party shall
have been advised by counsel in writing that there may be one or more legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party, or (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after receipt by the indemnifying party of notice of the institution of
such action, then, in each such case, the indemnifying party shall not have the
right to direct the defense of such action on behalf of such indemnified party
or parties and such indemnified party or parties shall have the right to select
separate counsel to defend such action on behalf of such indemnified party or
parties at the expense of the indemnifying party. After notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof and approval by such indemnified party of counsel appointed to
defend such action, the indemnifying party will not be liable to such
indemnified party under this Section 7 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof, unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that in connection with such action the indemnifying party shall not be liable
for the expenses of more than one separate counsel (in addition to local
counsel) in any one action or separate but substantially similar actions in the
same jurisdiction arising out of the same general allegations or circumstances,
designated by the Initial Purchasers in the case of paragraph (a) of this
Section 7 or the Company in the case of paragraph (b) of this Section 7,
representing the indemnified parties under such paragraph (a) or paragraph (b),
as the case may be, who are parties to such action or actions) or (ii) the
indemnifying party has authorized in writing the employment of counsel for the
indemnified party at the expense of the indemnifying party. After such notice
from the indemnifying party to such indemnified party, the indemnifying party
will not be liable for the costs and expenses of any settlement of such action
effected by such indemnified party without the prior written consent of the
indemnifying party

 

-26-



--------------------------------------------------------------------------------

(which consent shall not be unreasonably withheld), unless such indemnified
party waived in writing its rights under this Section 7, in which case the
indemnified party may effect such a settlement without such consent.

(d) No indemnifying party shall be liable under this Section 7 for any
settlement of any claim or action (or threatened claim or action) effected
without its written consent, which shall not be unreasonably withheld, but if a
claim or action settled with its written consent, or if there be a final
judgment for the plaintiff with respect to any such claim or action, each
indemnifying party jointly and severally agrees, subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of any pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party, or indemnity could have been sought hereunder by the indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such proceeding and
(B) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of the indemnified party.

(e) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 7 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contributions, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties, on the one hand, and the indemnified party, on the other, from
the offering or (ii) if the allocation provided by the foregoing clause (i) is
not permitted by applicable law, not only such relative benefits but also the
relative fault of the indemnifying party or parties, on the one hand, and the
indemnified party, on the other, in connection with the statements or omissions
or alleged statements or omissions that resulted in such losses, claims, damages
or liabilities (or actions in respect thereof). The relative benefits received
by the Company, on the one hand, and the Initial Purchasers, on the other, shall
be deemed to be in the same proportion as the total proceeds from the offering
(before deducting expenses) received by the Company bears to the total discounts
and commissions received by the Initial Purchasers. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Initial Purchasers, on the other, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission or alleged statement or omissions, and any
other equitable considerations appropriate in the circumstances.

 

-27-



--------------------------------------------------------------------------------

(f) The Company, the Guarantors and the Initial Purchasers agree that it would
not be equitable if the amount of such contribution determined pursuant to the
immediately preceding paragraph (e) were determined by pro rata or per capita
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the first sentence of the
immediately preceding paragraph (e). Notwithstanding any other provision of this
Section 8, the Initial Purchaser shall not be obligated to make contributions
hereunder that in the aggregate exceed the total discounts, commissions and
other compensation received by such Initial Purchasers under this Agreement,
less the aggregate amount of any damages that such Initial Purchasers have
otherwise been required to pay by reason of the untrue or alleged untrue
statements or the omissions or alleged omissions to state a material fact. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
the immediately preceding paragraph (e), each person, if any, who controls an
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and each affiliate of any Initial Purchaser
within the meaning of Rule 405 under the Securities Act shall have the same
rights to contribution as the Initial Purchaser, and each director of the
Company and the Guarantors, each officer of the Company and the Guarantors and
each person, if any, who controls the Company or the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
shall have the same rights to contribution as the Company and the Guarantors.

8. Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date any one or more of the Initial Purchasers shall fail or
refuse to purchase Securities which it or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase is not more than one tenth of the aggregate principal amount of the
Securities to be purchased on such date, the other Initial Purchasers shall be
obligated severally in the proportions that the principal amount of Securities
set forth opposite their respective names in Schedule I (in the column titled
“Total”) bears to the aggregate principal amount of Securities set forth
opposite the names of all such non defaulting Initial Purchasers (in the column
titled “Total”), or in such other proportions as the Initial Purchasers may
specify, to purchase the Securities which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase on such date;
provided that in no event shall the principal amount of Securities that any
Initial Purchaser has agreed to purchase pursuant to Section 1 be increased
pursuant to this Section 9 by an amount in excess of one tenth of such principal
amount of Securities without the written consent of such Initial Purchaser. If,
on the Closing Date any Initial Purchaser or Initial Purchasers shall fail or
refuse to purchase Securities which it or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Securities with respect to
which such default occurs is more than one tenth of the aggregate principal
amount of Securities to be purchased on such date, and arrangements satisfactory
to the Initial Purchasers and the Company for the purchase of such Securities
are not made within 36 hours after such default, this Agreement shall terminate
without liability on the part of any non defaulting Initial Purchaser or the
Company. In any such case either the Initial

 

-28-



--------------------------------------------------------------------------------

Purchasers or the Company shall have the right to postpone the Closing Date, but
in no event for longer than seven days, in order that the required changes, if
any, in the Final Memorandum or in any other documents or arrangements may be
effected. Any action taken under this paragraph shall not relieve any defaulting
Initial Purchaser from liability in respect of any default of such Initial
Purchaser under this Agreement.

9. Reimbursement. If this Agreement shall fail to close because of a condition
not being met because of any failure or refusal on the part of the Company to
comply with the terms or to fulfill any of the conditions of this Agreement or
if for any reason the Company shall be unable to perform its obligations under
this Agreement or any condition of the Initial Purchasers’ obligations cannot be
fulfilled, the Company agrees to reimburse the Initial Purchasers or such
Initial Purchasers as have so terminated this Agreement with respect to
themselves, severally, for all out of pocket expenses (including the reasonable
fees and expenses of their counsel) incurred by such Initial Purchasers in
connection with this Agreement or the offering contemplated hereunder. For the
avoidance of doubt, the Initial Purchasers shall not be entitled to
reimbursement pursuant to the provisions of this Section 9 for any failure to
close due to Sections 6(n)(i), 6(n)(iii), 6(n)(iv) or 6(n)(v) hereof.

10. Parties. This Agreement shall inure to the benefit of and be binding upon
the Company, the Initial Purchasers, any controlling persons referred to herein
and their respective successors and assigns. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any other person, firm
or corporation any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision herein contained. No purchaser of Securities
from the Initial Purchaser shall be deemed to be a successor by reason merely of
such purchase.

11. Notices. Any action by the Initial Purchasers hereunder may be taken by the
Representative on behalf of the Initial Purchasers, and any such action taken by
the Representative shall be binding upon the Initial Purchasers. All notices and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if mailed or transmitted by any standard form of
telecommunication. Notices to the Initial Purchasers shall be given to the
Initial Purchasers c/o Jefferies & Company, Inc., 520 Madison Avenue, New York,
New York 10022. Notices to the Company shall be given to it at Hornbeck Offshore
Services, Inc., Attention: Sam Giberga, 103 Northpark Blvd., Suite 300,
Covington, Louisiana 70433 (fax (985) 727-2006).

12. Survival of Representations and Indemnities. The representations and
warranties, covenants, indemnities and contribution and expense reimbursement
provisions and other agreements, representations and warranties of the Company
and the Guarantors set forth in or made pursuant to this Agreement shall remain
operative and in full force and effect, and will survive, regardless of (i) any
investigation, or statement as to the results thereof, made by or on behalf of
the Initial Purchasers and (ii) acceptance of the Securities, and payment for
them hereunder.

13. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

14. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original and all of which together shall constitute one and the same
instrument.

 

-29-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return seven counterparts hereof.

 

Very truly yours, HORNBECK OFFSHORE SERVICES, INC. By:  

/s/ James O. Harp, Jr.

  James O. Harp, Jr.   Executive Vice President and
Chief Financial Officer Guarantors: Energy Services Puerto Rico, LLC Hornbeck
Offshore Services, LLC Hornbeck Offshore Transportation, LLC Hornbeck Offshore
Operators, LLC HOS-IV, LLC Hornbeck Offshore Trinidad & Tobago, LLC By:  

/s/ James O. Harp, Jr.

  James O. Harp, Jr.   Executive Vice President and
Chief Financial Officer

The foregoing Purchase Agreement

is hereby confirmed and accepted

as of the date first above written.

JEFFERIES & COMPANY, INC.

BEAR, STEARNS & CO. INC.

 

By:   JEFFERIES & COMPANY, INC.   Acting on behalf of themselves and as
Representative of the Initial Purchasers

By:  

/s/ Jay Levy

Name:   Jay Levy Title:   Managing Director

 



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchaser

  

Principal

Amount

of Securities

Jefferies & Company, Inc.

   $ 110,000,000

Bear, Stearns & Co. Inc.

   $ 110,000,000

Total

   $ 220,000,000

 



--------------------------------------------------------------------------------

SCHEDULE II

Time of Sale Information

Term Sheet dated as of November 7, 2006

 



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF LOCK-UP LETTER]

November [7], 2006

Jefferies & Company, Inc.

Bear, Stearns & Co. Inc.

c/o Jefferies & Company, Inc.

520 Madison Avenue

New York, NY 10022

Dear Sirs and Mesdames:

The undersigned understands that Jefferies & Company, Inc. (“Jefferies”) and
Bear, Stearns & Co. Inc. (“Bear Stearns”) propose to enter into a Purchase
Agreement (“Purchase Agreement”) with Hornbeck Offshore Services, Inc., a
Delaware corporation (the “Company”), providing for the offering (the
“Offering”) by the several Initial Purchasers, including Jefferies and Bear
Stearns (the “Initial Purchasers”), of Convertible Senior Notes due 2026 (the
“Securities”). The Securities will be convertible into shares of common stock of
the Company, par value $0.01 per share (the “Common Stock”).

To induce the Initial Purchasers that may participate in the Offering to
continue their efforts in connection with the Offering, the undersigned hereby
agrees that, without the prior written consent of Jefferies and Bear Stearns on
behalf of the Initial Purchasers, it will not, during the period commencing on
the date hereof and ending 90 days after the date of the final offering
memorandum relating to the Offering (the “Final Memorandum”), (1) offer, pledge,
sell contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or indirectly, any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock or (2) enter into any swap or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of the Common Stock, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of Common Stock or such other securities,
in cash or otherwise.

The restrictions set forth in the immediately preceding paragraph shall not
apply to (a) transfers of Common Stock by bona fide gift, will or intestacy,
including without limitation transfers by gift, will or intestacy to family
members of the undersigned or to a settlement or trust, established under the
laws of any country for the direct or indirect benefit of the undersigned or
(b) transfers or sales of Common Stock pursuant to a plan complying with Rule
10b5-1 of the Regulations of the Securities Exchange Act of 1934, as amended,
that has been entered into by the undersigned prior to the date of this Letter
Agreement, provided that in the event of any transfer pursuant to clause (a),
the transferee shall enter into a lock-up agreement substantially in the form of
this Letter Agreement covering the remainder of the 90-day period referred to
herein. In addition, the undersigned agrees that, without the prior written
consent of Jefferies and Bear Stearns on behalf of the Initial Purchasers, it
will not, during the period commencing on the date hereof and ending 90 days
after the date of the Final Memorandum,

 

A-1



--------------------------------------------------------------------------------

make any demand for or exercise any right with respect to, the registration of
any shares of Common Stock or any security convertible into or exercisable or
exchangeable for Common Stock. The undersigned hereby further agrees that, prior
to engaging in any transaction or taking any other action that is subject to the
terms of this Letter Agreement during the restricted period, it will give notice
thereof to the Chief Financial Officer and the Chief Executive Officer of the
Company (the “Authorized Officers”) and will not consummate such transaction or
take any such action unless it has received written confirmation from one of the
Authorized Officers that such action is permitted under this Letter Agreement.
The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the undersigned’s shares of Common Stock except in compliance with
the foregoing restrictions.

The undersigned understands that the Company and the Initial Purchasers are
relying upon this Letter Agreement in proceeding toward consummation of the
Offering. The undersigned further understands that this Letter Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns.

This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of New York. Delivery of a signed copy of this letter by
facsimile transmission shall be effective as delivery of the original hereof.

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any offering will only be made pursuant to a
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.

 

Very truly yours,

 

 

(Name)

 

 

(Address)

 

A-2



--------------------------------------------------------------------------------

EXHIBIT A-1

PERSONS SUBJECT TO LOCK-UP

 

Directors:               Larry D. Hornbeck   Bruce W. Hunt   Bernie W. Stewart  
Steven W. Krablin   Patricia B. Melcher   David A. Trice Officers:   Todd M.
Hornbeck   Carl G. Annessa   James O. Harp, Jr.   Samuel A. Giberga   John S.
Cook   Timothy P. McCarthy

 

A-1-1